Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over George et al [US 2016/0164719] in view of Araya et al [US 10,205,915]
Claim 1. A hardware controller for a first vehicle, the controller being configured to: responsive to a security system of the first vehicle being activated, transmit a vehicle- to-vehicle signal to a second vehicle, the signal comprising instructions that, when executed by a controller of the second vehicle, cause the controller of the second vehicle to activate a security system of the second vehicle (the car alarm CoAN systems includes a processor 300 controls to enable an alarm network in one car to notify neighboring alarm systems within a pre-defined area of the security event. Communication among assets within the perimeter constituting the distressed network 
But George et al fails to disclose the controller is further configured to attach metadata to any audio and/or video captured by the audio and/or video image capturing device of the first or second vehicles. However, George et al discloses the messages that may be transmitted between CoAN systems in various cars 52, 42 and 62. Similar messages will be transmitted by/to each of the other cars 42, 62 as they establish their own cooperative alarm networks. When the CoAN system 20 in the car 52 is activated, the system broadcasts network establishment signals such as an announce chirp 130. This CoAN system ID is generated each time the system is activated using random data (e.g., random data from an alarm sensor), a unique serial number assigned to the CoAN system, et cetera (see Fig. 4, para [0039]). 
Araya et al suggest that the video camera 101 automatically and continuously capture and integration of legal evidence video, audio and/or metadata from emergency response vehicles 102, and other mobile location video, audio, and metadata collecting devices 105, 108 of other vehicles that may be used or utilized during response to an incident nearby or geo-fence around the incident, see Figs. 11, 12, col. 1, lines 11-19, col. 4, lines 17-29, col. 17, lines 3-43).  
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the video camera metadata messages of Araya et al for George et al for greater evidences and details of an incident or emergency related to the vehicles as well as to prevent of accident or collision.

Claim 2. The controller of claim 1 wherein the security system of the first vehicle comprises an audio (the sound/siren alarms, see Fig. 2, para [0026, 0028]) and/or video image capturing device (the intrusion alarm system includes images, see para [0002]), and activating the security system of the first vehicle comprises automatically turning on the audio and/or video image capturing device of the first vehicle (as the combination of the video camera metadata alarm messages between George et al and Araya et al in respect to claim 1 above, and see Figs. 1, 4, para [0020]).

Claim 4. The controller of claim 1, wherein the instructions comprise instructions to cause the controller of the second vehicle to automatically turn on an audio and/or video image capturing device of the second vehicle (each CoAN system 20 includes a programmable digital signal processor 300 executing instructions to perform automatic network joining of the cooperative alarm network protocol, see Figs. 3, 9, para [0030, 0063]).

Claim 6. The controller of claim 1, wherein the security system of the first vehicle comprises an alarm system (the first vehicle 52, see Figs. 2, 3, para [0038]).


vehicle (the programmable digital signal processor 300 executable instructions to perform the alarm system, see Fig. 9, para [0063], claim 1).

Claim 8. The controller of claim 1, wherein the controller is configured to transmit the signal to all vehicles within a predetermined radius of a current location of the first vehicle (the detection radius R from nearby cars 52, 54, 56, see Fig. 2, para [0026, 0044]).

Claim 9. The controller of claim 1, wherein the controller is configured to transmit the signal to all vehicles in a first direction of a current location of the first vehicle (the spatial directions around the cars, see Fig. 2, para [0026]).

Claim 10. The controller of claim 1, wherein the controller is a component of the first Vehicle (the processor 300 of first vehicle 52, see Fig. 2, 9).

Claim 11. A method comprising: responsive to determining a security system of a first vehicle is activated, transmitting a vehicle-to-vehicle signal to a second vehicle, the signal comprising instructions that, when executed by a controller of the second vehicle, cause the controller of the second vehicle to activate a security system of the second vehicle (as the combination of the video camera metadata alarm messages between George et al and Araya et al in respect to claim 1 above, and see Fig. 2, para [0020]). 
security system of the first vehicle is activated comprises determining that the audio and/or video image capturing device is activated (as the combination of the video camera metadata alarm messages between George et al and Araya et al in respect to claims 1 and 4 above).

Claim 14. The method of claim 11, wherein the instructions comprise instructions to cause the controller of the second vehicle to automatically turn on an audio and/or video image capturing device of the second vehicle (as the combination of the video camera metadata alarm messages between George et al and Araya et al in respect to claims 1 and 4 above).

Claim 16. The method of claim 11, wherein the security system of the first vehicle comprises an alarm system (as cited in respect to claim 6 above).

Claim 17. The method of claim 11, wherein the instructions comprise instructions to cause the controller of the second vehicle to activate an alarm system of the second vehicle (as cited in respect to claim 7 above).

Claim 18. The method of claim 11, further comprising: responsive to determining there are vehicles within a predetermined radius of a current location of the first vehicle, 

Claim 19. The method of claim 11, further comprising: determining a first direction relative to a current location of the first vehicle; and responsive to determining there are
vehicles in the first direction, transmitting the signal to all vehicles in the first direction (as cited in respect to claim 9 above).

Claim 20. A non-transitory machine-readable storage medium, encoded with instructions executable by a processor of a controller of a vehicle, the machine-readable storage medium (the readable medium computer, see Fig. 9, para [0063, 0071]) comprising instructions to, when executed by the processor, cause the processor to perform operations including to: detect movement of an unauthorized person in a direction with respect to the vehicle; and responsive to a security system of the vehicle being activated, transmit a vehicle-to- vehicle signal to other vehicles in the direction, the signal comprising instructions that, when executed by respective controllers of the other vehicles, cause the respective controllers of the other vehicles to activate security systems of the other vehicles to track movement of the unauthorized person (as cited in respect to the apparatus claim 1 above, and including the sensed, monitored and/or tracked of unauthorized disturbances of a vehicle 52 such as movement, shaking or attempts to perpetrate a theft state until the user deactivates the CoAN system, see para [0003, 0017, 0018, 0038]), and
George et al and Araya et al in respect to claim 1 above).

Response to Arguments
Applicant’s arguments, see the arguments, filed on 10/29/2021, with respect to the rejection(s) of claims 1-20 under George et al [US 2010/0164719] and Murray et al [US 2020/0247359] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Araya et al [US 10,205,915].

Applicant’s arguments:
(A)	Murray et al is unavailable as prior art under § 102(a)(2). As such, there has been no prima facie obviousness showing in reference to any of the pending claims.

Response to the arguments:
(A)	The reference of Murray et al is withdrawn and being replaced by Araya et al.  It is obvious to combine the video camera metadata messages of Araya et al for the CoAN alarm messages random data of George et al for greater evidences and details of an incident or emergency related to the vehicles as well as to prevent of accident or collision within an area or surrounding vehicles.

Conclusion
Examiner is very regrettable to withdrawn the Office Action filed on 07/29/2021 due to the filing date of the second reference of Murray et al.  A new reference of Araya et al is introduce to make the rejection smoother.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ackerman et al discloses the cloud-based system (103) receives a request from a client device (101) for sharing video data captured by other client devices from multiple client devices. The other client devices are identified by matching the metadata from a subset of multiple client devices to the request. An image search query for an object of interest specified in the request is send to the subset of client devices. A positive match response is received from the client devices indicating that the object of interest is found in the video data captured by the identified client devices.	[US 10,582,163]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
12/03/2021